Tyack, Judge,
dissenting.
{¶ 32} I do not believe that the trial court disregarded our earlier decisions in this case. As a result, I would overrule all the assignments of error.
{¶ 33} I would trust the trial court to follow our mandate again this time. A prior panel of this court decided that the trial court was incorrect to award both the $8,000 per month amount of spousal support and 20 percent of the extra funds John A. Heller has routinely drawn from the Subchapter S corporation. These extra funds have routinely resulted in cash flow that dwarfs his base salary of $300,000. As noted in the majority opinion, in the year of the divorce proceeding, these extra funds totaled approximately $700,000. For that year, as an example, spousal support would have been $96,000 plus $140,000, or $236,000. The $96,000 constituted between 40 and 41 percent of the total order of spousal support and the total award would have been 23.6 percent of the money John received.
{¶ 34} The panel of this appellate court in Heller v. Heller, 10th Dist. No. 10AP-312, 2010-Ohio-6124, 2010 WL 5141713 (“Heller II ”), gave little guidance to the trial court, saying little more than “do what we told you to do” in Heller v. Heller, 10th Dist. No. 07AP-871, 2008-Ohio-3296, 2008 WL 2588064 (“Heller I ”).
{¶ 35} The trial judge, affected by the fact that John A. Heller was drawing a profit of approximately $1 million per year from the Subchapter S corporation, awarded 21.67 percent of that amount as spousal support, subject to modification upon a substantial change of circumstances, such as the Subchapter S corporation having a bad financial year. Given the rulings of Heller I and Heller II, I believe the judge did not abuse his discretion.
{¶ 36} The order of the majority of this panel means that after a very long-term marriage, Susan Heller gets an award of spousal support of less than ten percent of the cash flow John A. Heller received from the corporation the year the divorce case was tried. I simply disagree with the majority decision.
{¶ 37} I personally do not see the trial court’s award of spousal support as an abuse of discretion, given the limitations placed upon it by the earlier decisions of this court. I would overrule all three assignments of error. Even if I were to agree as to the third assignment of error, I would not enter judgment for a spousal support order of approximately ten percent of the cash flow received by the husband after a long-term marriage.
{¶ 38} Again, I would overrule all assignments of error and affirm the judgment of the trial court.